Citation Nr: 1236788	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  He received the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue on appeal was originally denied in a September 2007 rating decision.  However, additional new and material evidence was received within one year of this decision and the RO reconsidered the claim in June 2008 and July 2008 rating decisions.  As this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period, the prior September 2007 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board may decide this issue on the merits without first determining whether new and material evidence has been submitted.  

In his May 2010 substantive appeal (Form 9), the Veteran indicated that he did not want a Board hearing.  However, in June 2010, he submitted another Form 9 indicating that he did want a Board hearing at the local RO.  Nevertheless, most recently, in response to a December 2010 supplemental statement of the case, the Veteran again indicated on a December 2010 Form 9 that he did not want a Board hearing.  In a follow up February 2011 statement and a September 2011 Informal Hearing Presentation, the Veteran's representative did not indicate that the Veteran wished to appear at a Board hearing.  Thus, the Board finds that the previous June 2010 request for a Board hearing has been withdrawn.   

The Veteran also appealed the issues of entitlement to service connection for scars of the chest, arms and legs and service connection for tinnitus.  However, these issues were granted in subsequent rating decision issued in May 2010 and December 2010, respectively.  As this represents a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 


FINDING OF FACT

The Veteran's hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, and the service incurrence of sensorineural hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in February 2008 that fully addressed all notice elements and was sent prior to the June and July 2008 RO decisions in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and a VA examination.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In statements of record, the Veteran asserts that he has hearing loss due to excessive combat noise exposure while stationed in Vietnam.  Specifically he contends that his hearing loss was caused by an explosion when a device went off in another soldier's hands while he was in close proximity killing the other soldier and injuring him.  The Veteran's DD 214 shows that he is the recipient of a Purple Heart.  As he did engage in combat, the provisions of 38 U.S.C.A. § 1154(b) are applicable and his assertions regarding experiencing acoustic trauma resulting in combat related hearing loss are accepted as fact.

Service treatment records document a downward shift in the Veteran's puretone thresholds from his enlistment examination in April 1969 to his examination prior to discharge in January 1972.  At separation from service, the hearing test showed pure tone thresholds of 30 at 6000 Hertz in both ears, which indicated some hearing abnormality.  However, based on his puretone thresholds at the remaining frequencies, he was still considered to have normal hearing for VA purposes under 38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiological evaluation in September 2010.  He reported noise exposure in Vietnam from M16s, M60s, grenade launchers and helicopters, without hearing protection.  During one incident, a fellow soldier picked up a device that detonated in his hands.  The Veteran was in very close proximity and received injuries from the explosion.  He experienced ringing in his ears and diminished hearing after the detonation.  His hearing improved slowly over several days, but never to the point where it was before the incident.  The Veteran denied any significant non-military noise exposure.  The examination showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
5
10
10
15
20
Left
10
10
10
10
20

Speech audiometry revealed speech recognition ability of 98 percent in the left ear 96 percent in the right ear.  The examiner indicated that right ear hearing was within normal limits from 250-6000 hertz sloping to moderate hearing loss at 8000 hertz.  Left ear hearing was within normal limits from 250-6000 hertz sloping to mild hearing loss at 8000 hertz. 

The examiner observed that the Veteran's discharge examination indicated a significant diminishment in audiometric thresholds at 4000 hertz when compared with his pre-induction examination.  The discharge examination also showed mild hearing loss at 6000 hertz, but these thresholds could not be compared as these frequencies were not documented at the enlistment examination.  The examiner noted that while the Veteran's discharge examination did not indicate hearing loss by VA standards, there was diminished hearing acuity during his military service.  Consequently, the examiner opined that while the Veteran's hearing loss was not disabling by VA standards, it was diminished compared to when he entered military service and was most likely related to the explosion in service.  

Given that the claims file was reviewed and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  
 
Again, the Board concedes that the Veteran was exposed to combat related acoustic trauma in service.  Nevertheless, even though the examiner indicated that the Veteran's hearing was diminished due to service, in comparing the results of the September 2010 VA examination to the regulatory criteria set forth in 38 C.F.R.  § 3.385, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran currently suffers from bilateral hearing loss disability as defined for VA compensation purposes.  Pursuant to the VA examination, the Veteran does not have an auditory threshold of 40 decibels or greater in any of the frequencies; or 26 decibels or greater for at least three of the frequencies.  Further, his speech recognition scores using the Maryland CNC Test are 94 percent or greater.  In the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Importantly, no other competent medical evidence in the record indicates a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

The Board has also considered the Veteran's contentions that he suffers from hearing loss due to combat noise exposure.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  

However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Importantly, in order to establish a diagnosis of hearing loss for VA compensation purposes, an audiological evaluation must be completed.  The Veteran has not demonstrated that he has the expertise required to diagnose hearing loss for VA purposes (i.e., decreased auditory acuity to the specified puretone thresholds set forth under 38 C.F.R. § 3.385).  Thus, any assertions as to hearing loss are outweighed by the September 2010 VA examination, which showed no hearing loss disability for VA compensation purposes.  
  
In conclusion, while the Board recognizes the Veteran's combat service, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


